Citation Nr: 0815233	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and T.H.




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  He died in March 2004.  The appellant is the mother of 
two of the veteran's children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied the veteran's claim for 
DIC, death pension and accrued benefits. 

In January 2008, the appellant testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record. 


FINDINGS OF FACT

1. The veteran died in March 2004; the cause of death was 
combined heroin and ethanol toxicity.

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  The veteran's death was not caused or hastened by any 
medical conditions not of willful misconduct etiology.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In a letter issued in April 2005, the RO notified the 
appellant of the evidence needed to substantiate entitlement 
to DIC.  The letter satisfied the second and third elements 
of the duty to notify by informing the appellant that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the April 2005 VCAA 
letter contained a notation telling the appellant that she 
should send VA any evidence in her possession that pertained 
to her claim.  This statement served to advise the appellant 
to submit any evidence in her possession pertinent to the 
claims on appeal.

The April 2005 letter provided notice as to the evidence 
needed to substantiate entitlement to DIC based on a 
condition service connected during the veteran's life and on 
the basis of a condition not yet service connected.  The 
appellant has demonstrated actual knowledge of the evidence 
needed to substantiate such a claim by her testimony and 
contentions, including from the January 2008 hearing.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The appellant has had opportunities to provide additional 
evidence, contentions, and have a hearing after she received 
the notice specified in Hupp.  Hence, she had a meaningful 
opportunity to participate in the adjudication of the claim 
and the fundamental fairness of the adjudication was not 
affected.  Given her opportunity to participate after she 
received notice, the fundamental fairness of the claim was 
not frustrated.

The Board notes that the appellant did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  She is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Regarding VA's duty to assist the appellant with her claim on 
appeal, all pertinent and identified records have been 
obtained.  In addition, VA has obtained all relevant, 
identified, and available evidence and has notified the 
appellant of any evidence that could not be obtained.  VA has 
obtained service and VA medical treatment and examination 
reports.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

For reasons described in further detail below, a review of 
the claims file by a doctor for purposes of a medical opinion 
is not "necessary" in this case, pursuant to 38 U.S.C.A. 
§ 5103A(d).

Therefore, the facts relevant to the appellant's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (the Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Service Connection for the Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994). 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 

Factual Background

The veteran's service medical records are negative for any 
disorders or treatment related to the causes of the his 
death.

The veteran died on March [redacted], 2004.  The death certificate 
stated that the immediate cause of death was pending further 
studies. 

On March [redacted], 2004, Dr. Edward T. McDonough, the Deputy Chief 
Medical Examiner, conducted a postmortem examination.  In his 
postmortem report, Dr. McDonough reported that the veteran 
had anatomical findings of cardiomegaly with no coronary 
artery disease and no gross myocardial abnormalities; 
bilateral pulmonary congestion; early cirrhosis of the liver 
and no external evidence of acute trauma other than a fresh 
hemorrhage and needle tracks in the left antecubital fossa.  
The final cause of death was combined heroin and ethanol 
toxicity.  The final manner of death was accidental.

At her January 2008 hearing, the appellant testified that the 
veteran's possible asbestos exposure as a Cutter for the 
Coast Guard could have lead to his pulmonary ailments.

Analysis

The appellant contends that the veteran's death was related 
to his service.  However, at the time of his death, service 
connection was not in effect for any disorders. 

As noted above, the cause of the veteran's death was combined 
heroin and ethanol toxicity.  Under VA laws and regulations, 
direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  See 38 
U.S.C.A. § 3.105(a); 38 C.F.R. § 3.301(a).  In addition, 38 
C.F.R. § 3.301(c)(3) indicates that while the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct, the progressive and frequent use of drugs 
to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability will be 
considered the result of the person's willful misconduct.  
Id. 

Therefore, the cause of the veteran's death of combined 
heroin and ethanol toxicity would not provide a basis for 
service connection in view of 38 C.F.R. § 3.301.

To date, the veteran's claims file has not been reviewed for 
the purpose of an etiology opinion.  Given that the cause of 
his death resulted from willful misconduct, however, there 
exists no reasonable possibility that a VA claims file review 
would result in favorable findings.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
38 U.S.C.A. § 5103A(c)(4).

The only evidence of record supporting the appellant's claim 
is her own lay opinion, as indicated in her hearing 
testimony.  However, the appellant has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In the absence of a direct causal relationship between the 
cause of death and service, other than willful misconduct, 
the appellant's claim must be denied as the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


